Case 4:21-cv-00165-JED-JFJ Document 1 Filed in USDC ND/OK on 04/09/21 Page 1 of 6




                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF OKLAHOMA




  (1) JUSTIN HOOPER

  Plaintiff / Appellant                                     Case No. 21-CV-165-JED-JFJ

  v.

  (1) THE CITY OF TULSA
  Defendant / Appellee

                                           COMPLAINT

        COME NOW the Justin Hooper, Plaintiff / Appellant by and through his attorney, John

 M. Dunn, and for his chose of action against the Defendant / Appellee, allege and state as

 follows:

                                         INTRODUCTION

        With the decision of McGirt v. Oklahoma, Case No. 18-9526, 591 US ____ (2020), the

 United States Supreme Court made it clear that, for more than a century, the State of Oklahoma

 (through the District Courts and the District Attorneys) and its political subdivisions (through the

 various cities and towns) have charged, fined and otherwise imposed court costs or

 administrative fees resulting in large sums of money being taken from Tribal members without

 the jurisdiction to do so. The McGirt opinion, referenced above, answered the question of

 whether the Creek Reservation was disestablished.         The Court performed the analysis and

 answered in the negative. As a result of this case, it has been found that the State of Oklahoma

 and its political sub-divisions are without subject matter jurisdiction to try criminal cases against

 defendants that are classified as “Indian” under federal law. In this case, Justin Hooper was

 issued a citation by the City of Tulsa on the Creek Nation. Justin Hooper is a Choctaw Indian,
Case 4:21-cv-00165-JED-JFJ Document 1 Filed in USDC ND/OK on 04/09/21 Page 2 of 6




 and therefore a member of a Federally recognized tribe. Mr. Hooper filed a an Application with

 the Municipal Court for Post Conviction Relief. The Court denied his application relying on the

 Curtis Act, which it believes gives municipalities the jurisdiction to hear cases and to prosecute

 all inhabitants of the town, including Indians. It is from this ruling that Mr. Hooper appeals.

                                 FACTS COMMON TO EACH COUNT

        1.      Mr. Hooper is a natural person and resident of the city of Tulsa. He is, and was at

 all times relevant, also a member of the Choctaw tribe, a federally recognized Indian tribe.

        2.      The City of Tulsa is a municipality in the state of Oklahoma, located in the

 northern district of Oklahoma, and properly incorporated and organized under the laws of the

 state of Oklahoma.

        3.      Mr. Hooper received a traffic citation for speeding on or about August 13, 2018 at

 approximately 6600 S. Sheridan Rd. in the city of Tulsa. This location being located on the

 Creek Indian reservation and in the Northern District of Oklahoma .

        4.      On or about August 28, 2018 the Mr. Hooper was found guilty by the municipal

 criminal court of the city of Tulsa and ordered to pay a fine of $150. Said fine was paid.

        5.      On or about December 17, 2020 Mr. Hooper filed as application for

 postconviction relief in the Municipal Court of the city of Tulsa seeking to have his conviction

 for speeding vacated as a result of a lack of subject matter jurisdiction.

        6.      On March 25, 2021, that matter was argued to the Municipal Court. On April 5,

 2021 that court entered its order denying postconviction relief and finding that it has jurisdiction

 pursuant to the Curtis Act. A certified copy of the court’s order is attached hereto as Exhibit A.

        7.      On April 9, 2021, Mr. Hooper filed in the City of Tulsa a Notice of Intent to

 Appeal; Preparation of Appeal Record; Court Reporters Acknowledgment; and Notification of




                                                   2
Case 4:21-cv-00165-JED-JFJ Document 1 Filed in USDC ND/OK on 04/09/21 Page 3 of 6




 Appropriate Appellate Counsel, If Appointed. A certified copy of that filing is attached as Exhibit

 B.

         JURISDICTION OF THIS COURT AND EXHAUSTION OF STATE REMEDIES

        9.       This court has jurisdiction and venue is proper because the events complained of

 pursuant to 28 USC §§ 1391(b)(1) and (2) because the parties are all located in the Northern

 District of Oklahoma.

        10.      Additionally this court has jurisdiction to hear the appeal pursuant to 30 Stat. 495

 § 14 (known as the “Curtis Act”), Missouri, K & T Ry. Co. v. Phelps, 4 Ind. T. 706, 76 S.W. 285,

 286 (Indian Terr. 1903) Baker v. Marcum & Toomer, 1908 OK 171, 97 P.572, 573 (1908).

        11.      Finally, the Mr. Hooper, as plaintiff in this case, is seeking declaratory judgment

 pursuant to 28 USC § 2201.

        12.      There are no state remedies to exhaust because the Oklahoma Court of Criminal

 Appeals (the court to which appeals from the Municipal Court of Tulsa would normally be filed),

 would have no jurisdiction over this issue because it involves a federal question. Further the

 Oklahoma Court of Criminal Appeals would have no jurisdiction as this involves the prosecution

 of an Indian.

        13.      There is no action currently pending in state court involving the Municipal

 Court’s denial of Mr. Hooper’s Application for Postconviction Relief.

                                           COUNT I - APPEAL

        14.      Mr. Hooper is appealing the Municipal Court’s determination that the city of

 Tulsa has jurisdiction over him pursuant to the Curtis act. The documents commonly associated

 with an appeal in federal court have been attached as Exhibit C




                                                  3
Case 4:21-cv-00165-JED-JFJ Document 1 Filed in USDC ND/OK on 04/09/21 Page 4 of 6




         15.     Appeal to this court is the only remedy available to Mr. Hooper, both under

 federal law, and because of his status as an Indian. This is also consistent with the trial court’s

 ruling, attached as exhibit A.

                                  COUNT II DECLARATORY JUDGMENT

         16.     The Plaintiff re-alleges and re-avers the allegations contained in paragraphs 1-15 .

         17.     Federal Rule of Civil Procedure Rule 57 provides for Declaratory Judgment when

 it will terminate the controversy.

         18.     On July 9, 2020, the United States Supreme Court issued its opinion on McGirt

 vs. Oklahoma, 591 US ______ (2020) holding: Under Federal law, no State or subdivision shall

 have jurisdiction over any Indian who commits a crime in “Indian Country”, including all land

 within the limits of any Indian reservation under the jurisdiction of the United States

 Government.

         19.     Pursuant to the Court’s holding, neither the State of Oklahoma, nor any of its

 political subdivisions has subject matter jurisdiction to criminally charge and prosecute members

 of a federally recognized American Indian tribe for crimes committed on the Creek Reservation.

 That subject matter jurisdiction is vested solely in the Creek Nation or in the United States. It is

 well recognized that crimes allegedly committed by members of a federally recognized tribe that

 occurred in Indian country must be subject to the sovereign immunity possessed by such Indian

 nations. “Indian country” is defined in 18 USC § 1151 and includes “(a) all land within the

 limits of any Indian reservation under the jurisdiction of the United States Government,

 notwithstanding the issuance of any patent, and, including rights-of-way running through the

 reservation. . .”

         20.     18 USC § 1152 establishes the jurisdiction of the federal Government over Indian

 Country.

                                                  4
Case 4:21-cv-00165-JED-JFJ Document 1 Filed in USDC ND/OK on 04/09/21 Page 5 of 6




             Except as otherwise expressly provided by law, the general laws of the
             United States as to the punishment of offenses committed in any place
             within the sole and exclusive jurisdiction of the United States, except the
             District of Columbia, shall extend to the Indian country.

             This section shall not extend to the offenses committed by one Indian
             against the person or property or another Indian, nor to any Indian
             committing an offense who has been punished by the local law of the tribe,
             or to any case where, by treaty stipulations, the exclusive jurisdiction over
             such offenses is or may be secured to the Indian tribes respectively.

        21.      While the United States Supreme Court has made it clear that the Creek

 Reservation has never been disestablished, there has not been a ruling affirmatively say that the

 Curits Act still gives the municipalities jurisdiction over Indians within its jurisdiction, in fact as

 the Trial Court notes there appears to be a split in authority.

        22.      This court’s ruling on this matter will set to rest the question as to municipal

 jurisdiction not only for the hundreds, if not thousands, of person simply situated to the plaintiff

 in the city of Tulsa, but also for other municipalities across the state of Oklahoma.

        23.      At this point, it is necessary for the court to act and declare applicability or

 invalidity of the Curtis Act to municipalities in the state of Oklahoma, and particularly to the city

 of Tulsa.


        24.      The Courts of Oklahoma or their political subdivisions that entered an order

 convicting or deferring adjudications against members of the Class did so without jurisdiction.

        25.      When a Court acts without subject matter jurisdiction, the action is void.

        26.      The Plaintiffs are entitled to Declaratory Judgment that the Curtis Act is

 inapplicable to present times and confers no jurisdiction to municipalities to prosecute and

 punish Indians for offenses that occur on an Indian Reservation.

        WHEREFORE, the Plaintiffs pray this Court will grant him Post Conviction Relief and

 enter a Declaratory Judgment finding that the Curtis Act confers no jurisdiction to municipalities

                                                   5
Case 4:21-cv-00165-JED-JFJ Document 1 Filed in USDC ND/OK on 04/09/21 Page 6 of 6




 located within the boundaries of a reservation and any judgment rendered by such municipalities

 against an Indian would have been made without subject matter jurisdiction and is therefore

 void.

                                                    Respectfully submitted,

                                                   _/S/ John M. Dunn___________________
                                                    John M. Dunn, OBA No. 20975
                                                    The Law Offices of John M. Dunn, PLLC
                                                    616 South Main Street, Suite 206
                                                    Tulsa, OK 74119
                                                    Telephone: (918) 526-8000
                                                    Facsimile: (918) 359-5050
                                                    Email: jmdunn@johndunnlaw.com



 ATTORNEY LIEN CLAIMED




                                               6
